     Case 2:20-cv-01310-JAM-JDP Document 30 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10    JOSEPH LOPEZ, JOSHUA SARRIS, CODY         Case No. 2:20-cv-01310 JAM JDP
      DANTE, and SHANE PECK
11                                              ORDER GRANTING SECOND
                     Plaintiffs,                REQUEST FOR CONTINUANCE FOR
12                                              FILING OF DISPOSITIONAL
            v.                                  DOCUMENTS
13
      BOOZ ALLEN HAMILTON and DOES 1
14    through 20, inclusive,
15                   Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28

        ORDER GRANTING SECOND REQUEST FOR CONTINUANCE FOR FILING OF DISPOSITIONAL
                                      DOCUMENTS
     Case 2:20-cv-01310-JAM-JDP Document 30 Filed 07/21/21 Page 2 of 2


 1          The Court, having considered the parties’ second request for a continuance of the
 2   deadline for filing dispositional documents (ECF No. 29), hereby grants a continuance through
 3   and until July 29, 2021.
 4          IT IS SO ORDERED.
 5

 6    DATED: July 20, 2021                      /s/ John A. Mendez
                                                THE HONORABLE JOHN A. MENDEZ
 7
                                                UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11
      DATED: July 19, 2021                      SEYFARTH SHAW LLP
12

13
                                                By:      /s/ Diana Tabacopoulos
14                                                    Diana Tabacopoulos
                                                      Michael Kopp
15                                                    Tiffany Tran Madison

16                                              Attorneys for Defendant
                                                BOOZ ALLEN HAMILTON INC.
17

18    DATED: July 19, 2021                      LAW OFFICES OF WILLIAM F. WRIGHT

19

20                                              By:     /s/ William F. Wright
                                                      William F. Wright
21
                                                Attorney for Plaintiffs
22                                              JOSEPH LOPEZ, JOSHUA SARRIS, CODY
                                                DANTE AND SHANE PECK
23

24          Pursuant to Local Rule 131(e), counsel for Plaintiffs has authorized submission of this

25   document on his behalf.

26

27

28

        ORDER GRANTING SECOND REQUEST FOR CONTINUANCE FOR FILING OF DISPOSITIONAL
                                      DOCUMENTS
